                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WISCONSIN

DEBORAH LAUFER,
         Plaintiff,

    Plaintiff,
v.                                                       Case No. 20-888
SHREE RAJSHY AMAJI, LLC,
    Defendant.

          STATEMENT MADE PURSUANT TO 28 U.S.C. SECTION 1746


     1.    My name is Deborah Laufer. I am currently a resident of Pasco County, Florida. I

           am unable to engage in the major life activity of walking more than a few steps

           without assistive devices. Instead, I am bound to ambulate in a wheelchair or with

           a cane or other support and have limited use of my hands. I am unable to tightly

           grasp, pinch and twist of the wrist to operate. I am also vision impaired. When

           ambulating beyond the comfort of my own home, I must primarily rely on a

           wheelchair. I require accessible handicap parking spaces located closest to the

           entrances of a facility. The handicap and access aisles must be of sufficient width

           so that I can embark and disembark into a vehicle. Routes connecting the

           handicap spaces and all features, goods and services of a facility must be level,

           properly sloped, sufficiently wide and without cracks, holes or other hazards that

           can pose a danger of tipping, catching wheels or falling. These areas must be free

           of obstructions or unsecured carpeting that make passage either more difficult or

           impossible. Amenities must be sufficiently lowered so that I can reach them. I

           have difficulty operating door knobs, sink faucets, or other operating mechanisms


                                             1
     that tight grasping, twisting of the wrist or pinching. I am hesitant to use sinks that

     have unwrapped pipes, as such pose a danger of scraping or burning my legs.

     Sinks must be at the proper height so that I can put my legs underneath to wash

     my hands. I require grab bars both behind and beside a commode so that I can

     safely transfer and I have difficulty reaching the flush control if it is on the wrong

     side. I have difficulty getting through doorways if they lack the proper clearance.

     To use a pool, I require a lift or other accessible means. When sleeping in a guest

     room, I need a compliant tub or shower with required grab bars and a shower

     chair.

2.   When looking at a hotel online reservation service, I need information so that I

     can ascertain whether or not the hotel and its guest rooms are accessible to me.

     This includes information whether the conditions referenced above are compliant.

3.   In the past, I have observed that the vast majority of hotel online reservations

     services do not allow for booking of accessible rooms or provide the information I

     need to make an informed choice. I have also booked a room at hotels whose

     websites claim they are “accessible”, only to find that this claim is untrue.

     Therefore, I cannot make plans to travel if I intend to stay in an accessible room at

     an accessible hotel. The failure of so many hotels to comply with the law in this

     regard deter me from making travel plans. Therefore, I am an advocate on behalf

     of both myself and other similarly situated disabled persons and consider myself a

     tester. As a tester, I visit hotel online reservations services to ascertain whether

     they are in compliance with the Americans With Disabilities Act. In the event that


                                        2
     they are not, I request that a law suit be filed to bring the website into compliance

     with the ADA so that I and other disabled persons can use it.

5.   I plan to travel to Wisconsin as soon as the Covid crisis abates and travel

     restrictions are eased. I have had these plans since long before I filed the

     complaint in the instant action. I need to review the online reservations services of

     Wisconsin hotels so that I can make meaningful choices and plan my trip. The

     failure of this hotel to provide the required information impairs my ability to make

     my travel plans.

6.   Rooms for the Econo Lodge Wisconsin Rapids WI,3120 8th St S, Wisconsin

     Rapids, WI 54494, can be booked through an online reservations service,

     including priceline, trip.com, reservations.com, reservationcounter.com,

     vacation.hotwire and getaroom.com. Prior to filing this civil action, on8.11.20,

     8.13.20, 8.14.20, 8.15.20, 8.23.20, I visited this online reservations service. I

     visited the online reservation service for the Defendant’s hotel for the purpose of

     reviewing and assessing the accessible features at the hotel and ascertain whether

     the websites contain the information required by 28 C.F.R. Section 36.302(e) and

     adequately informs me as to whether the hotel meets my accessibility needs. I was

     in my own home in Pasco County when I visited these websites. However, I was

     unable to do so because Defendant failed to comply with the requirements set

     forth in 28 C.F.R. Section 36.302(e). As a result, I was deprived the same services

     available to the general public. The websites do not identify any accessible rooms,

     provide for booking of accessible rooms or contain any information as to whether


                                        3
     any rooms or features at the hotel are accessible.

7.   When I encountered the above conditions, I suffered humiliation and frustration at

     being treated like a second class citizen, being denied equal access and benefits to

     the goods, facilities, accommodations and services. I am deterred from returning

     to the websites because I understand that it would be a futile gesture to do so

     unless I am willing to suffer further discrimination. I am aware that defendant

     segregates against me and other disabled persons by offering them one service: me

     a lesser service.. I am aware that I am being deprived the equality of opportunity

     afforded to non-disabled persons to utilize the online reservation service free of

     discrimination. I am also aware that my ability to travel free of discrimination and

     with equal access to information offered to the general public is diminished.

8.   I have a system to ensure that I revisit the online reservations services for every

     hotel I sue. In this regard, I maintain a list of each hotel I have sued. I constantly

     go through this list and add to it. With respect to each hotel I sue, shortly after the

     complaint is filed, I revisit the hotel’s online reservations service. I also

     periodically go down my entire list of hotels and revisit the online reservations

     services for all such hotels. Once a case is settled, I mark the date on my list when

     the defendant has agreed to fix its websites or when it is otherwise required to

     become compliant. When that date arrives, I revisit it again and record my visits.

     Thus, I revisit each hotel’s online reservations service multiple times after a

     lawsuit is filed. In this case and pursuant to my system, I visited the hotel’s online

     reservations service multiple times before the case was filed and again after this


                                        4
               suit was filed pursuant to my system.. I plan to again revisit the hotel’s online

               reservations service as soon as it is required to become compliant, either by Court

               order or by settlement agreement.

Pursuant to 28 U.S.C. Section 1746, I declare, certify, verify, and state, under penalty of perjury

that the foregoing is true and correct.

Date: _________
       11.10.20                               __________________________________
                                                      DEBORAH LAUFER




                                                                          5
